 1

 2

 3

 4                                       UNITED STATES DISTRICT COURT

 5                                  EASTERN DISTRICT OF CALIFORNIA

 6

 7    DAVID FALLS,                                             1:19-cv-00441-SAB (PC)

 8                          Plaintiff,
                                                               ORDER TO SUBMIT APPLICATION
 9              v.                                             TO PROCEED IN FORMA PAUPERIS
                                                               OR PAY FILING FEE WITHIN 45 DAYS
10    A. ARREDONDO, et al.,
11                          Defendants.
12

13             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
14   ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in
15   forma pauperis pursuant to 28 U.S.C. ' 1915.
16             Accordingly, IT IS HEREBY ORDERED that:
17             Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
18   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
19   the $400.00 filing fee for this action. No requests for extension will be granted without a

20   showing of good cause. Failure to comply with this order will result in dismissal of this

21   action.

22

23   IT IS SO ORDERED.

24   Dated:      April 9, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           1
